[Cite as State v. Aldridge, 2014-Ohio-4537.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               MARION COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 9-13-54

        v.

ANASARIA ALDRIDGE,                                        OPINION

        DEFENDANT-APPELLANT.




                          Appeal from Marion Municipal Court
                             Trial Court No. TRC-13-1745

                                      Judgment Affirmed

                            Date of Decision: October 14, 2014




APPEARANCES:

        Brian G. Jones for Appellant

        Steven E. Chaffin for Appellee
Case No. 9-13-54


WILLAMOWSKI, P.J.

       {¶1} Defendant-appellant Anasaria Aldridge (“Aldridge”) brings this

appeal from the judgment of the Municipal Court in Marion County, Ohio,

denying her motion to suppress and finding her guilty of OVI (operation of a

motor vehicle while intoxicated). For the reasons that follow, we affirm the trial

court’s judgment.

                          Facts and Procedural History

       {¶2} On March 13, 2013, Aldridge was observed by Trooper Keith Smith

(“Trooper Smith”), operating her vehicle in Marion Township, Ohio. Trooper

Smith noticed that when Aldridge’s vehicle “stopped, it changed lanes

momentarily. It was halfway past the stop bar.” (Mot. Suppress Hr’g Tr. (“Tr.”)

at 55.) Trooper Smith followed the vehicle and observed it as it failed to stop at a

stop sign. (Id.) Trooper Smith initiated a traffic stop as Aldridge was pulling into

a residential parking lot. (Id. at 56, 96.) According to Trooper Smith, Aldridge

pulled into a parking space “without any trouble” and exited the vehicle without

any problems. (Id. at 96, 109.)

       {¶3} Upon initial contact with Aldridge’s vehicle, Trooper Smith noticed “a

strong odor of an alcoholic beverage coming from the vehicle itself.” (Id. at 57.)

There were passengers in the car and Trooper Smith asked Aldridge to exit the

vehicle in order to determine whether the odor of an alcoholic beverage was


                                       -2-
Case No. 9-13-54


coming from her. (Id. at 58.) Trooper Smith noticed that although Aldridge’s

speech was “relatively normal,” her eyes were bloodshot and glassy. (Id. at 58-

59.) He asked Aldridge to exit the vehicle and noticed that Aldridge did not have

any problems exiting the car. (Id. at 60.) Trooper Smith then asked Aldridge to

accompany him to the patrol vehicle, where he again detected an odor of alcoholic

beverage, this time coming from Aldridge herself.        (Id. at 61-62.)   Aldridge

admitted to consuming “two Bud Lights at home.” (Id. at 62.)

       {¶4} Trooper Smith asked Aldridge to perform field sobriety tests,

including the horizontal gaze nystagmus (“HGN”), walk and turn, and one leg

stand. After observing Aldridge’s performance on the tests, Trooper Smith “made

a determination to place [Aldridge] under arrest for operating a vehicle under the

influence.” (Id. at 84.) Later, at Multi-County Jail, Trooper Smith asked Aldridge

to provide a breath sample for testing with the BAC DataMaster. (Id. at 85) The

test disclosed that Aldridge had a concentration of alcohol content of .106. (Id. at

88.)

       {¶5} Aldridge was charged with two counts of operation of a motor vehicle

while under the influence of alcohol, in violation of R.C. 4511.19(A)(1)(a), and in

violation of R.C. 4511.19(A)(1)(d). (R. at 1.) She was additionally charged with a

failure to stop at a stop sign, in violation of R.C. 4511.43. (Id.) On March 18,




                                       -3-
Case No. 9-13-54


2013, Aldridge, by her attorney, entered a plea of not guilty, waived her speedy

trial rights, and demanded a trial by a jury. (R. at 5.)

       {¶6} After requesting discovery of numerous documents and other items

from the State, Aldridge filed her “Motion to Suppress Evidence, Statements,

Observations, Tests and Test Results,” and requested an oral hearing on the issue.

(R. at 17.) The hearing on the motion took place on August 29, 2013. On

September 17, 2013, the trial court issued its ruling, denying Aldridge’s motion to

suppress. (R. at 49.) Subsequently, on September 18, 2013, Aldridge entered a

plea of no contest to OVI in violation of R.C. 4511.19(A)(1)(a) and was found

guilty of this charge only. (R. at 4.) The remaining two charges have been

dismissed.

       {¶7} Aldridge filed this timely appeal, in which she alleges four

assignments of error.

       ASSIGNMENT OF ERROR I - THE TRIAL COURT’S RULING
       THAT THE FIELD SOBRIETY TESTS WERE CONDUCTED IN
       SUBSTANTIAL COMPLIANCE WITH THE STANDARDIZED
       TESTING PROCEDURES OF R.C. 4511.19(D)(4)(b) IS NOT
       SUPPORTED BY THE RECORD AND THEREFORE
       CONTRARY TO LAW. (TR., PASSIM)

       ASSIGNMENT OF ERROR II - THE TRIAL COURT
       COMMITTED REVERSIBLE ERROR IN FAILING TO
       SUPPRESS THE RESULTS OF CHEMICAL TESTING THAT
       WAS NOT PERFORMED IN SUBSTANTIAL COMPLIANCE
       WITH OHIO ADMINISTRATIVE CODE SECTION 3701-53.
       (TR., PASSIM)


                                         -4-
Case No. 9-13-54


       ASSIGNMENT OF ERROR III - THE TRIAL COURT FAILED
       TO APPLY THE BURNSIDE BURDEN-SHIFTING TEST ONCE
       THE DEFENDANT SHOWED WITH PARTICULARITY
       THROUGH A PRETRIAL MOTION TO SUPPRESS AND LIVE
       CROSS-EXAMINATION THAT THE DEFENDANT WAS
       PREJUDICED BY THE FAILURE TO SUBSTANTIALLY
       COMPLY WITH THE REQUIREMENTS OF O.A.C. 3701-53.
       (TR., TR., P. 36-43; 136-137.)

       ASSIGNMENT OF ERROR IV - THE TRIAL COURT ERRED
       IN FINDING A SUFFICIENT BASIS AND PROBABLE CAUSE
       TO STOP, DETAIN, AND ARREST THE DEFENDANT-
       APPELLANT IN VIOLATION OF THE DEFENDANT-
       APPELLANT’S RIGHTS UNDER THE UNITED STATES
       CONSTITUTION AND ARTICLE I SECTIONS TEN AND
       FOURTEEN OF THE OHIO CONSTITUTION. (TR., PASSIM)

       {¶8} All of the assignments of error challenge the trial court’s decision to

deny Aldridge’s motion to suppress. Therefore, before addressing the assignments

of error we note the applicable standard of review. An appellate review of the trial

court’s decision on a motion to suppress involves a mixed question of law and

fact. State v. Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372, 797 N.E.2d 71, ¶ 8;

State v. Norman, 136 Ohio App.3d 46, 51, 735 N.E.2d 953 (3d Dist.). We will

accept the trial court’s factual findings if they are supported by competent,

credible evidence because the “evaluation of evidence and the credibility of

witnesses” at the suppression hearing are issues for the trier of fact. State v. Mills,

62 Ohio St.3d 357, 366, 582 N.E.2d 972 (1992); Burnside, 2003-Ohio-5372, ¶ 8;

Norman, 136 Ohio App.3d at 51. But we must independently determine, without

deference to the trial court, whether these factual findings satisfy the legal

                                         -5-
Case No. 9-13-54


standard as a matter of law because “the application of the law to the trial court’s

findings of fact is subject to a de novo standard of review.” Norman, 136 Ohio

App.3d at 52; Burnside, 2003-Ohio-5372, ¶ 8.

       {¶9} With this standard in mind, we proceed to review the issues raised by

Aldridge as they pertain to the trial court’s denial of her motion to suppress.

Because the questions presented by the assignments of error are interrelated, we

address the issues before addressing the assignments of error, out of order.

            1. Trooper Smith’s Justification to Stop and Detain Aldridge

       {¶10} Aldridge argues that Trooper Smith had no sufficient basis to stop

and detain her for a suspected traffic violation. “[A] traffic stop is constitutionally

valid if an officer has a reasonable and articulable suspicion that a motorist has

committed, is committing, or is about to commit a crime.” State v. Mays, 119

Ohio St.3d 406, 2008-Ohio-4539, 894 N.E.2d 1204, ¶ 7. Trooper Smith observed

that Aldridge violated traffic laws by failing to stop at a stop sign and failing to

stop before a marked stop line.       Therefore, Trooper Smith’s act of stopping

Aldridge was justified based on personally witnessing the traffic violations. See

State v. Batchili, 113 Ohio St.3d 403, 2007-Ohio-2204, 865 N.E.2d 1282, ¶ 21,

quoting Dayton v. Erickson, 76 Ohio St.3d 3, 665 N.E.2d 1091 (1996), syllabus

(“Where a police officer stops a vehicle based on probable cause that a traffic

violation has occurred or was occurring, the stop is not unreasonable under the


                                         -6-
Case No. 9-13-54


Fourth Amendment to the United States Constitution.”); State v. Robinette, 80

Ohio St.3d 234, 239, 685 N.E.2d 762 (1997) (holding that stopping the defendant

who was speeding was justified).

       {¶11} Aldridge submits that while Trooper Smith observed the alleged

traffic violations, at the time of the stop Aldridge “had already pulled into a

residential parking lot and begun parking.” (App’t Br. at 21.) She further states

that she “had no issues exiting the vehicle.” (Id.) Aldridge argues that in view of

these circumstances, Trooper Smith’s ordering her to sit in the back of the patrol

car and questioning her about that evening’s activities “exceeded the constitutional

scope of the initial stop to issue a minor traffic violation citation.” Id.

       {¶12} The Ohio Supreme Court has recognized that “the detention of a

stopped driver may continue beyond the normal time frame when additional facts

are encountered that give rise to a reasonable, articulable suspicion of criminal

activity beyond that which prompted the initial stop.” Batchili, 2007-Ohio-2204,

at ¶ 15, quoting State v. Howard, 12th Dist. Preble No. CA2006-02-002, 2006-

Ohio-5656, ¶ 16. Upon stopping Aldridge, Trooper Smith noticed an odor of

alcoholic beverage emanating from her car and also noticed that Aldridge had

bloodshot and glassy eyes.       These additional facts gave rise to a reasonable,

articulable suspicion of operating under the influence. Because of these additional

facts that Trooper Smith learned upon stopping Aldridge, he was justified in


                                          -7-
Case No. 9-13-54


ordering Aldridge to step out of the car and asking her to sit in the back of the

patrol car.

       {¶13} In her brief, Aldridge cites State v. Chatton, 11 Ohio St.3d 59, 463

N.E.2d 1237 (1984) in support of her argument that the stop exceeded the

constitutionally permissible scope.    In Chatton, a police officer stopped the

defendant for a suspected failure to display license plates. Id. at 59. Upon

approaching the vehicle, the officer noticed that a license plate was displayed. Id.

Therefore, “the police officer no longer maintained a reasonable suspicion that

appellee’s vehicle was not properly licensed or registered, to further detain

appellee,” and further detention and search were not reasonable. Id. at 63. This

Ohio Supreme Court case holds that where a police officer’s reasonable suspicion

is dissipated upon an initial stop of a suspect, the officer has no justification to

proceed further with detaining and questioning the suspect.

       {¶14} Aldridge seems to imply that her act of proper parking and failure to

display any “issues” exiting the vehicle should have caused Trooper Smith to have

no contact with her. Aldridge’s situation does not mandate a Chatton analysis.

She was being pulled over for traffic violations, which had in fact occurred. The

facts that she “had already pulled into a residential parking lot and begun parking,”

and exited the vehicle without “issues,” do not affect the officer’s justification to

stop her for her traffic violations. Unlike in Chatton, upon approaching her car,


                                        -8-
Case No. 9-13-54


Trooper Smith did not discover that his suspicions of traffic violations were not

justified.

        {¶15} Therefore, Trooper Smith’s actions of stopping and detaining

Aldridge were justified and did not exceed the constitutional scope of a traffic

stop.

                2. State’s Failure to Provide the NHTSA Standards
                            for Field Sobriety Tests

        {¶16} This assignment of error challenges the trial court’s refusal to

suppress the results of the three field sobriety tests that Trooper Smith conducted

upon Aldridge. In order for the testimony and evidence of the field sobriety tests

results to be admissible in an OVI prosecution, the tests must be administered “in

substantial compliance with the testing standards for any reliable, credible, and

generally accepted field sobriety tests that were in effect at the time the tests were

administered, including, but not limited to, any testing standards then in effect that

were set by the national highway traffic safety administration.”                 R.C.

4511.19(D)(4)(b); see also State v. Boczar, 113 Ohio St.3d 148, 2007-Ohio-1251,

863 N.E.2d 155, ¶ 28. “[T]he results of the field sobriety tests are not admissible

at trial unless the state shows by clear and convincing evidence that the officer

administered the test in substantial compliance with NHTSA guidelines.” State v.

Codeluppi, 139 Ohio St.3d 165, 2014-Ohio-1574, 10 N.E.3d 691, ¶ 11.



                                        -9-
Case No. 9-13-54


       {¶17} Aldridge asserts that the State did not satisfy its burden of proving by

clear and convincing evidence that Trooper Smith substantially complied with the

NHTSA standards for performing field sobriety tests because the State never

explained or provided evidence as to what the NHTSA standards were. Aldridge

alleges that since no NHTSA standards were provided, the trial court could not

have found that the field sobriety tests were conducted in substantial compliance

with those standards and its ruling is therefore, unsupported by the record.

       {¶18} We have previously noted that “if no evidence of a reliable field

sobriety testing standard is introduced by the state at the suppression hearing,

either via testimony or through the introduction of the applicable manual, the state

has failed to meet its burden of demonstrating compliance.” State v. Kitzler, 3d

Dist. Wyandot No. 16-11-03, 2011-Ohio-5444, ¶ 13.

       It is only logical that in order to prove substantial compliance with a
       given standard, there must be at minimum some evidence of the
       applicable standard for comparative purposes. Accordingly, where
       the suppression motion raises specific challenges to the field sobriety
       tests, the state must produce some evidence of the testing standards,
       be it through testimony or via introduction of the NHTSA or other
       similar manual or both.

Id., quoting State v. Bish, 191 Ohio App.3d 661, 2010-Ohio-6604, 947 N.E.2d

257, ¶ 27 (7th Dist.). “Testimony about how the trooper performed the field

sobriety tests presents only half the picture.” Id., quoting Bish, 2010-Ohio-6604,




                                       - 10 -
Case No. 9-13-54


at ¶ 28. Without any standards to which to compare the trooper’s procedure, it is

impossible to determine whether those tests are admissible. Id.

       {¶19} In the instant case, Trooper Smith testified in detail as to the

procedure that he followed in conducting the field sobriety tests upon Aldridge.

(Tr. at 64-94.) This testimony presented half of the picture necessary for a finding

of “substantial compliance with the testing standards * * *.”                      R.C.

4511.19(D)(4)(b). The second half of the picture required evidence of the testing

standards. Kitzler, 2011-Ohio-5444, at ¶ 13.

       {¶20} The State did not offer the NHTSA manual into evidence. Although

“the introduction of the NHTSA manual is [not] a necessary predicate to this

issue,” in order to satisfy the state’s burden, there must be “some evidence of the

testing standards” for comparative purposes. See State v. Ryan, 5th Dist. Licking

No. 02-CA-00095, 2003-Ohio-2803, ¶ 18; Kitzler, 2011-Ohio-5444, at ¶ 13,

quoting Bish, 2010-Ohio-6604, at ¶ 27. Here, Trooper Smith testified about some

of the standards for field sobriety tests, but not about all of them. (See, e.g., Tr. at

73; 75-76.) We note that during his testimony, Trooper Smith admitted that he

was “trained in the administration of the field sobriety tests as set forth in the

manual that is published by The National Highway Transportation Safety

Administration.”    (Id. at 62.)   He testified that he was familiar with all the

requirements of the NHTSA manual and that he complied with the requirements in


                                         - 11 -
Case No. 9-13-54


the manual “in every case.” (Id. at 63.) Toward the conclusion of his testimony

on direct examination, Trooper Smith was asked: “Have you been instructed to

perform these field—standardized field sobriety tests?”          He answered “Yes.”

Trooper Smith was then asked “Did you do that this evening, that morning in the

stop?” He again answered “Yes.” (Id. 83-84.)

       {¶21} We need not determine whether Trooper Smith’s testimony

established by clear and convincing evidence that the field sobriety testing

substantially complied with accepted testing standards because, irrespective of

whether the field sobriety test results were properly admitted in this case, “ample

evidence exists” to otherwise support Aldridge’s arrest and conviction, as further

discussed below. See Kitzler, 2011-Ohio-5444, at ¶ 15, quoting State v. Matus,

6th Dist. Wood No. WD-06-072, 2008-Ohio-377, ¶ 27 (holding that even “[w]hen

a trial court erroneously fails to suppress the results of field sobriety tests, if ample

evidence exists to support the arrest and conviction, this error is harmless”).

Therefore, any error allegedly committed by the trial court by failing to suppress

the results of field sobriety tests would be harmless.

                            3. Probable Cause for Arrest

       {¶22} Aldridge alleges that her arrest was unconstitutional. If Aldridge’s

arrest was in fact unconstitutional, all evidence derived from the arrest must be

suppressed as illegally obtained. See State v. Flanagan, 4th Dist. Lawrence No.


                                         - 12 -
Case No. 9-13-54


03CA11, 2003-Ohio-6512, ¶ 7, citing State v. Daily, 4th Dist. Athens No.

97CA25, 1998 WL 18139, *2 (Jan. 15, 1998), and Mapp v. Ohio, 367 U.S. 643, 81

S.Ct. 1684, 6 L.Ed.2d 1081 (1961).

      {¶23} We begin by recognizing that the arrest at issue was conducted

without a warrant and as such, it required Trooper Smith to have probable cause to

believe that a criminal offense had been committed or was being committed by

Aldridge. See State v. Brown, 115 Ohio St.3d 55, 2007-Ohio-4837, 873 N.E.2d

858, ¶ 66, citing Gerstein v. Pugh, 420 U.S. 103, 111-112, 95 S.Ct. 854, 43

L.Ed.2d 54 (1975). “In determining whether the police had probable cause to

arrest an individual for [OVI], we must consider whether, at the moment of arrest,

the police had information, derived from a reasonably trustworthy source of facts

and circumstances, sufficient to cause a prudent person to believe that the suspect

was driving under the influence.” State v. Dillehay, 3d Dist. Shelby No. 17-12-07,

2013-Ohio-327, ¶ 19, quoting State v. Thompson, 3d Dist. Union No. 14-04-34,

2005-Ohio-2053, ¶ 18; State v. Homan, 89 Ohio St.3d 421, 427, 732 N.E.2d 952

(2000), superseded by statute on other grounds as stated in State v. Boczar, 113

Ohio St.3d 148, 863 N.E.2d 155, 2007-Ohio-1251, ¶ 10. We will evaluate the

existence of probable cause in this case under the totality of the circumstances

approach. Id., citing State v. Cromes, 3d Dist. Shelby No. 17-06-07, 2006-Ohio-

6924, ¶ 38. Under this approach, an arresting officer may “draw on their own


                                      - 13 -
Case No. 9-13-54


experience and specialized training to make inferences from and deductions about

the cumulative information available to them that ‘might well elude an untrained

person.’ ” Cromes, 2006-Ohio-6924, at ¶ 38, quoting United States v. Arvizu, 534

U.S. 266, 273, 122 S.Ct. 744, 151 L.Ed.2d 740 (2002), and United States v.

Cortez, 449 U.S. 411, 418, 101 S.Ct. 690, 66 L.Ed.2d 621 (1981).

         {¶24} Aldridge argues that Trooper Smith lacked probable cause to arrest

her because, due to the unreliability of the field sobriety tests, there was no

sufficient basis for her arrest. We have previously held that factors that may be

taken into account in probable cause determination are not limited to the field

sobriety tests:

         While field sobriety tests must be administered in [substantial1]
         compliance with standardized procedures, probable cause to arrest
         does not necessarily have to be based, in whole or in part, upon a
         suspect’s poor performance on one or more of these tests. The
         totality of the facts and circumstances can support a finding of
         probable cause to arrest even where no field sobriety tests were
         administered or where, as here, the test results must be excluded for
         lack of strict compliance.

State v. Ferguson, 3d Dist. Defiance No. 4-01-34, 2002 WL 596115, *3, citing

Homan, 89 Ohio St.3d at 427.                   Furthermore, even when the test results are

excluded, the testimony about the defendant’s performance during the




1
  Although the above quote uses “strict compliance,” later cases clarified that strict compliance is no longer
required and substantial compliance with the testing procedures is sufficient. See State v. Plummer, 22
Ohio St.3d 292, 490 N.E.2d 902 (1986), syllabus.

                                                   - 14 -
Case No. 9-13-54


administration of the excluded tests is admissible for the purpose of determining

probable cause under the totality of the circumstances approach:

       We see no reason to treat an officer’s testimony regarding the
       defendant’s performance on a nonscientific field sobriety test any
       differently from his testimony addressing other indicia of
       intoxication, such as slurred speech, bloodshot eyes, and odor of
       alcohol. In all of these cases, the officer is testifying about his
       perceptions of the witness, and such testimony helps resolve the
       issue of whether the defendant was driving while intoxicated.

       Unlike the actual test results, which may be tainted, the officer’s
       testimony is based upon his or her firsthand observation of the
       defendant’s conduct and appearance.

State v. Schmitt, 101 Ohio St.3d 79, 2004-Ohio-37, 801 N.E.2d 446, ¶¶ 14-15;

State v. Griffin, 12th Dist. Butler No. CA2005-05-118, 2006-Ohio-2399, ¶ 11

(“Regardless of a challenge to field sobriety tests, a police officer may testify

regarding his observations made during administration of the tests.”). Therefore,

Trooper Smith’s observations about Aldridge’s behavior during administering

field sobriety tests are admissible for the purpose of determining whether the trial

court erred when it found that there was probable cause to arrest Aldridge, even if

the test results should have been excluded.

       {¶25} Under the totality of the circumstances we cannot conclude that the

trial court erred in its finding that it was reasonable for Trooper Smith to believe

that Aldridge was under the influence of alcohol, based on his experience and

specialized training. At the moment of the arrest, Trooper Smith had reasonably


                                       - 15 -
Case No. 9-13-54


trustworthy information indicating that Aldridge had consumed “two Bud Lights”

prior to driving. He noticed Aldridge’s bloodshot and glassy eyes, as well as an

odor of alcoholic beverage coming from her breath. Trooper Smith testified that,

during the instruction phase of the walk and turn test, Aldridge could not maintain

balance with her feet, and that she failed to touch heel to toe on some of the steps,

raised arms to balance herself, and did an incorrect turn when performing the test.

(Tr. at 77.) Trooper Smith further observed that, at one leg stand test, Aldridge

“swayed during the test while balancing, raised her arms more than 6 inches and

put her foot down three times.” (Id. at 82.) Additionally, Aldridge failed to

follow Trooper Smith’s instructions as to the manner of counting when performing

the test. (Id. 82.)

       {¶26} All these observations could sufficiently cause a prudent person to

believe that Aldridge was operating a vehicle under the influence. Therefore, the

finding of probable cause was correct and Aldridge’s arrest was not

unconstitutional.

                    4. Compliance with Breath Testing Procedures

       {¶27} Aldridge alleges that the breath test results should have been

suppressed due to noncompliance with Ohio Adm.Code Chapter 3701.53. We

have previously set forth the standard for reviewing a challenge to the breath test

analysis in State v. Blair, 3d Dist. Marion No. 9-12-14, 2013-Ohio-646.


                                       - 16 -
Case No. 9-13-54


       In seeking to suppress the results of a breath analysis test, the
       defendant must set forth an adequate basis for the motion. State v.
       Shindler, 70 Ohio St.3d 54, 58, [636 N.E.2d 319 (1994)]. The
       motion must state the “ * * * legal and factual bases with sufficient
       particularity to place the prosecutor and court on notice as to the
       issues contested.” Id.; Crim.R. 47. Once an adequate basis for the
       motion has been established, the prosecution then bears the burden
       of proof to demonstrate substantial compliance with the Ohio
       Department of Health regulations. Xenia v. Wallace, 37 Ohio St.3d
       216, 220, [524 N.E.2d 889] (1988). If the prosecution demonstrates
       substantial compliance, the burden of proof then shifts to the
       defendant to overcome the presumption of admissibility and
       demonstrate that he or she was prejudiced by anything less than
       strict compliance. State v. Burnside, 100 Ohio St.3d 152, [2003-
       Ohio-5372, 797 N.E.2d 71, ¶ 24].

       The extent of the prosecution’s burden to show substantial
       compliance varies with the degree of specificity of the violation
       alleged by the defendant. “When a defendant’s motion to suppress
       raises only general claims, along with the Ohio Administrative Code
       sections, the burden imposed on the state is fairly slight.” State v.
       Johnson, 137 Ohio App.3d 847, 851, [739 N.E.2d 1249, 1252 (12th
       Dist.2000)]. Specifically, when a motion fails to allege a fact-
       specific way in which a violation has occurred, the state need only
       offer basic testimony evidencing compliance with the code section.
       State v. Bissaillon, 2d Dist. No. 06–CA–130, 2007–Ohio–2349, ¶ 15.

Id. at ¶¶ 35-36.

       {¶28} In the instant case, Aldridge’s motion to suppress listed eight reasons

for why the breath analysis test should have been suppressed, including failure to

properly test and calibrate the BAC DataMaster, which was used for Aldridge’s

breath test. (R. at 17 at 2.) During the hearing on the motion to suppress, the State

offered testimony of several officers, who testified that the BAC DataMaster was

operating correctly on the day of Aldridge’s test. (See. E.g., Tr. at 85-86, 126-

                                       - 17 -
Case No. 9-13-54


127.)   There was testimony that, in accordance with the regulations, proper

instrument checks of the BAC DataMaster were performed on March 10, 2013,

and March 17, 2013, to calibrate the effectiveness of the machine. (Id. at 126-127,

130-131.)    The instrument checks disclosed satisfactory target value for the

instrument tests. (Id. at 130-131.) This testimony was sufficient to satisfy the

State’s burden of proving substantial compliance. (See R. at 49 at 2.)

        {¶29} To overcome the presumption of admissibility, Aldridge offered

photographs of, what she claimed to be, the simulator used at Multi-County

Correction Center, which depicted water condensation on the simulator jar. (Tr. at

20, 132.) Aldridge argued that the condensation proves noncompliance with the

regulations of the Ohio Administrative Code. The photographs submitted into

evidence were not dated and no evidence was provided to conclude that the water

condensation was present on the simulator jar on the day or days in question. (Id.

at 26-27.) Aldridge offered no testimony or evidence that the condensation would

affect the tests, while Trooper Benjamin Addy (“Trooper Addy”) testified “it still

gonna have the same amount of alcohol and everything in it.” (Id. at 28, 31-32.)

Trooper Marty Ferguson (“Trooper Ferguson”) testified that the amount of

moisture from the condensation would be “minute in nature” and it would not

throw the test out of balance. (Id. at 135-136.) Without any evidence that there




                                       - 18 -
Case No. 9-13-54


was water condensation on the simulator jar, which was used in relation to

Aldridge’s breath test, we cannot hold that Aldridge was prejudiced.

      {¶30} Aldridge claims prejudice from the fact that Trooper Addy, who

performed the instruments check on the BAC Data Master at issue on March 10,

2013, failed to check the machine’s seals prior to beginning the instruments check,

“even though the operator’s manual requires it.” (Id. at 16.) We have previously

addressed a similar argument and held that

      adherence to [breath machine’s operator guide] is not a requirement
      for admissibility of the breath test, as the ODH has neither adopted
      the operator guide as part of its regulations, nor has it issued a
      directive [that follows the manual]. Merely requiring that the
      operational manual be kept at the site where breath tests are being
      performed does not give rise to an implicit requirement that the
      operator must substantially comply with every provision in the
      manual.

State v. Isbell, 3d Dist. Shelby No. 17-08-08, 2008-Ohio-6753, ¶ 22; see also State

v. Browning, 12th Dist. Warren No. CA2007-10-118, 2008-Ohio-2905, ¶ 9 (“The

plain language of the ODH regulations does not require strict compliance with the

operator’s manual.”); State v. Stout, 5th Dist. Licking No. 07-CA-51, 2008-Ohio-

2397, ¶ 120 (“We find any other ancillary manuals, including the manufacturer’s

manual, are advisory only and not required unless and until adopted by the Ohio

Department of Health.”). Aldridge does not assert that Ohio Administrative Code

requires compliance with the operator’s manual. Therefore, the State was not



                                      - 19 -
Case No. 9-13-54


required to prove that Trooper Addy checked the machine’s seals in order to

satisfy its burden of proving substantial compliance.

       {¶31} Aldridge next alleges that Trooper Smith failed to continuously

observe her for twenty minutes prior to administering the test.           (Id.)   This

challenge is based on the regulation that breath samples “shall be analyzed

according to the operational checklist for the instrument being used.”            Ohio

Adm.Code 3701-53-02(D); R.C. 4511.19(D)(1). It has been recognized that one

of the elements on the checklist is “that the person being tested be observed for

twenty minutes before the test to prevent the oral intake of any material.” State v.

Siegel, 138 Ohio App.3d 562, 566-567, 741 N.E.2d 938 (3d Dist. 2000). This

requirement operates “to eliminate the possibility that the test result is a product of

anything other than the subject’s deep lung breath.” State v. McAuley, 8th Dist.

Cuyahoga No. 76720, 2000 WL 1038186, *4 (July 27, 2000); accord State v.

Steele, 52 Ohio St.2d 187, 191, 370 N.E.2d 740 (1977); State v. Camden, 7th Dist.

Monroe No. 04 MO 12, 2005-Ohio-2718, ¶ 13, quoting Bolivar v. Dick, 76 Ohio

St.3d 216, 218, 667 N.E.2d 18 (1996).

       {¶32} Strict compliance with the twenty-minute observation period is not

required, however, as the courts require substantial compliance. See Bolivar, 76

Ohio St.3d at 218; Camden, 2005-Ohio-2718, at ¶ 14; McAuley, 2000 WL




                                        - 20 -
Case No. 9-13-54


1038186, at *4; State v. Holly, 135 Ohio App.3d 512, 515, 734 N.E.2d 869 (12th

Dist.1999). Therefore, the State need not demonstrate that

      the subject was constantly within [the witnessing officer’s] gaze, but
      only that during the relevant period the subject was kept in such a
      location or condition or under such circumstances that one may
      reasonably infer that his ingestion of any material without the
      knowledge of the witness is unlikely or improbable. To overcome
      that inference, the accused must show that he or she did, in fact,
      ingest some material during the twenty-minute period. The ‘mere
      assertion that ingestion was hypothetically possible ought not to
      vitiate the observation period foundational fact so as to render the
      breathalyzer test results inadmissible.

(Emphasis sic.) Siegel, 138 Ohio App.3d at 569, 741 N.E.2d 938, quoting State v.

Adams, 73 Ohio App.3d 735, 740, 598 N.E.2d 176 (2d Dist.1992), and Steele, 52

Ohio St.2d at 192; see also Isbell, 3d Dist. No. 17-08-08, 2008-Ohio-6753, at ¶ 34.

      {¶33} Trooper Smith testified that Aldridge did not ingest anything during

the twenty-minute observation period prior to the breath test. (Tr. at 124.) The

trial court acknowledged Trooper Smith’s testimony admitting that part of the

twenty-minute observation period was when Aldridge was seated behind Trooper

Smith as he drove the car. (R. at 49 at 3.) The trial court further acknowledged

that Trooper Smith did not directly stare at Aldridge when he was filling out

paperwork. (Id.) The trial court viewed the videotape of the booking area, to

which the parties stipulated, and found that “[n]othing on the videotape shows

Defendant place anything in her mouth.” (Id.)



                                      - 21 -
Case No. 9-13-54


       {¶34} Aldridge did not offer any evidence that she had placed anything in

her mouth, as to overcome the inference that “her ingestion of any material

without the knowledge of the witness is unlikely or improbable.” See Siegel, 138

Ohio App.3d at 569. Although Aldridge attempted to argue that she might have

burped or regurgitated during the twenty-minute observation period, she provided

no evidence that actual burp or regurgitation had occurred. Accordingly, her

unsupported allegations are insufficient to invalidate the test result that was

performed in substantial compliance with the Ohio Administrative Code

regulations.   See Isbell, 2008-Ohio-6753, at ¶ 36; State v. Booth, 1st Dist.

Hamilton No. C-070184, 2008-Ohio-1274, ¶¶ 14-15.

       {¶35} Aldridge’s final argument concerns the trial court’s statement that the

testimony at the suppression hearing should be limited “to issues of admissibility.”

(Tr. at 41.)   She argues that following this statement she was denied “the

opportunity to expose the prejudicial effect” of the State’s failure to strictly

comply with requirements of the Ohio Administrative Code. (App’t Br. at 19.)

She particularly alleges that she was unable to cross examine and impeach the

testimony of Trooper Addy and Trooper Ferguson regarding the effects that water

condensation had on her breath test analysis. (App’t Br. at 19-20.)

       {¶36} Contrary to Aldridge’s assertions in her brief, the trial court did not

find that her questions regarding calibration and instrument checks on pages 38-39


                                       - 22 -
Case No. 9-13-54


of the transcript “went to ‘weight rather than admissibility.’ ” (See App’t Br. at

19-20.) The trial court merely noted, “some of the things that you are now getting

into go more to—to weight rather than admissibility. So we’re gonna limit the

testimony to issues of admissibility.” (Tr. at 41.) We note that the trial court gave

Aldridge a lot of “leeway,” overruling multiple objections by the State to her

questioning. (See, e.g., Tr. at 27, 31, 33, 36.) In spite of multiple objections by

the State, Aldridge was not denied the opportunity to question the witnesses on the

challenged issues.

       {¶37} Furthermore, as we already held above, there was no evidence that

the condensation was present on the machine’s simulator jar on the days in

question or that it was present when Aldridge’s breath test was conducted.

Therefore, the trial court’s limiting of Aldridge’s questioning on the effect of

water condensation on her breath test is immaterial.

                                    Conclusion

       {¶38} Accordingly, based on our discussion in parts 1-3 of this opinion, the

first and fourth assignments of error are overruled. Furthermore, based on our

discussion in part 4 of this opinion, the second and third assignments of error are

overruled.

       {¶39} Having reviewed the arguments, the briefs, and the record in this

case, we find no error prejudicial to Appellant in the particulars assigned and


                                       - 23 -
Case No. 9-13-54


argued.   The judgment of the Municipal Court in Marion County, Ohio, is

therefore affirmed.

                                                      Judgment Affirmed

SHAW, J., concurs.

PRESTON, J., concurs in Judgment Only.

/jlr




                                  - 24 -